Case 2:20-cv-00794-DBB-DBP Document 38 Filed 08/16/21 PageID.779 Page 1 of 4




Brent R. Baker (10411)
Aaron D. Lebenta (10180)
Jonathan D. Bletzacker (12034)
PARSONS BEHLE & LATIMER
201 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: 801.532.1234
Facsimile: 801.536.6111
bbaker@parsonsbehle.com
alebenta@parsonsbehle.com
jbletzacker@parsonsbehle.com
ecf@parsonsbehle.com

Maranda E. Fritz (Pro Hac Vice)
MARANDA E. FRITZ, P.C.
335 Madison Avenue, 12th Floor
New York, New York 10017-4611
Telephone: 646.584.8231
Facsimile: 212.344.6101
Email: maranda@fritzpc.com

Attorneys for Plaintiff

                           IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF UTAH, CENTRAL DIVISION


                                           PLAINTIFF’S EX PARTE MOTION FOR
 ALPINE SECURITIES CORPORATION, a
                                             EXPEDITED BRIEFING, HEARING,
 Utah corporation,
                                                AND CONSIDERATION OF
                                           PLAINTIFF’S RENEWED MOTION FOR
                          Plaintiff,          A PRELIMINARY INJUNCTION
         v.
                                                 Case No. 2:20-cv-00794-DBB
 FINANCIAL INDUSTRY REGULATORY
 AUTHORITY,
                                                    Judge David B. Barlow
                 Defendant.
Case 2:20-cv-00794-DBB-DBP Document 38 Filed 08/16/21 PageID.780 Page 2 of 4




        Pursuant to D. Utah Local Rules 7-1(a) and (b)(3)(B) respectfully requests that the Court order

expedited briefing and an expedited hearing, and set a schedule therefore, on Alpine’s Renewed Motion

for Preliminary Injunction, filed August 16, 2021, in order to allow the Court time to hear and rule on

Plaintiff’s Renewed Motion for a Preliminary Injunction prior to the scheduled start of Alpine’s

disciplinary hearing before FINRA on September 20, 2021.

        Good cause exists to grant this motion because time is of the essence. Plaintiff Alpine Securities

Corporation (“Alpine”) previous sought to enjoin Defendant Financial Industry Regulatory Association

(“FINRA”) from conducting an improper remote hearing before FINRA. In response to that Motion,

FINRA postponed the hearing without date. Subsequently, FINRA ordered the hearing to begin in

September but did not state whether it would be in person or remote. On August 9, 2021, FINRA once

again ordered the FINRA hearing to be remote beginning on September 20, 2021, based on an

improperly adopted amendment to a rule requiring such hearings to be in person.

        Accordingly, expedited consideration of Alpine’s Renewed Motion for Preliminary Injunction is

necessary in order for Alpine to obtain the benefit of the relief it is seeking and to avoid unnecessary

costs and inefficiencies. Such requested relief was previously granted on Alpine first Motion for

Preliminary Injunction.

        Alpine respectfully requests that the Court order expedited briefing and an expedited hearing,

and set a schedule therefore, in order to allow the Court time to hear and rule on Plaintiff’s Motion for a

Preliminary Injunction prior to the scheduled start of Alpine’s disciplinary hearing before FINRA. A

proposed Order granting this Motion is filed concurrently herewith, leaving blanks for the Court to

insert dates that are convenient for its schedule.




                                                     1
Case 2:20-cv-00794-DBB-DBP Document 38 Filed 08/16/21 PageID.781 Page 3 of 4




      DATED this 16th day of August, 2021.

                                             PARSONS BEHLE AND LATIMER


                                             /s/ Aaron D. Lebenta
                                             Aaron D. Lebenta


                                             MARANDA FRITZ, P.C.


                                             /s/ Maranda E. Fritz
                                             Maranda E. Fritz


                                             Counsel for Plaintiff




                                             2
Case 2:20-cv-00794-DBB-DBP Document 38 Filed 08/16/21 PageID.782 Page 4 of 4




                                  CERTIFICATE OF SERVICE

       On this 16th day of August 2021, I hereby certify that I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system which in turned caused it to be

served electronically with all counsel of record.




                                                        /s/ Aaron D. Lebenta




                                                    3
